DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 21 June 2022, the following occurred:
claim 1, 3, 5, 11, and 21 were amended; 
claims 4 and 6 was cancelled; and
claims 24-25 were added.
Claims 1-3, 5, 7-17 and 21-25 are pending.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher.

Claim 21:
Lipscher discloses:
A method for controlling elements of a graphical user interface (GUI) for a medical data entry system, said method comprising:
iteratively receiving, at a processing device, one or more inputs from the GUI until identification of a diagnosis code from among a plurality of diagnosis codes that corresponds to an at least one clinical concept, wherein, during each iteration, different inputs are received;
[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition. [0123], for example, discloses obtaining additional information to satisfy a variety of reasons (i.e. stop conditions). Also see [0067], disclosing “In one exemplary embodiment, the system may present a completed narrative in response to accepting a diagnosis and generate a billing code” where “accepting” is the “input” as can be understood by the surrounding context in Lipscher and “generate a billing code” corresponds to applicant’s “identify a diagnosis code corresponding to a clinical concept.”
While a single input arguably would not be iteratively received (see “one or more inputs” as claimed), [0064]-[0067] disclose receiving a variety of patient information (i.e. iteratively receiving) which can be accepted, modified, or denied by interacting with “acknowledgement elements” of the GUI. 
based on the receiving, determining, at the processing device, whether at least one data requirement is met to associate an at least one clinical concept with an at least one diagnosis code by evaluating the inputs received during each iteration against a plurality of diagnosis codes; and
[0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed), with [0068] disclosing this with respect to “billing a specific code” which as in [0116] can be an ICD-9 code (i.e. diagnosis code).
in response to determining that the at least one data requirement is not met to associate the at least one clinical concept with the at least one diagnosis code:
[0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed).
providing a feedback report to the user, wherein the feedback report identifies any deficiencies in data to generate a fully specified diagnosis code; and
[0122]-[0123] and Figure 97 disclose a physician’s notes (i.e. feedback report) which includes indications that information is missing, such as information to satisfy payer rules. Payer rules includes fully specified diagnosis codes, such as in [0027] and [0116]-[0117].
generating, by the processing device, one or more GUI elements configured to collect additional inputs, the additional inputs used to determine whether the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code, 
[0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed). [0063], for example, discloses generating fly outs (i.e. GUI elements) to collect further information. Again, as in [0068], this information is collected to determine completion of parameters for billing a specific code, which as in [0116], can be an ICD-9 code (i.e. diagnosis code).
wherein at least some of the additional inputs are unrelated to generation of a diagnosis but are related to associating the at least one clinical concept with the at least one diagnosis code, and wherein the plurality of diagnosis codes correspond to payer codes; or
[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition and requesting further information to complete parameters for billing a specific code is “related to associating the clinical concept with the at least one diagnosis code.” [0116] discloses these diagnosis codes/payer codes as IDC-9 and/or CPT codes.

It can be seen that each element is taught in Lipscher. One or more GUI elements for obtaining additional information are disclosed in, for example, [0063]. Requesting further information to have sufficient data for a code is disclosed in [0068], with [0116] disclosing this as an ICD-9 code (i.e. diagnosis code). While Lipscher does not explicitly disclose using these fly outs to obtain this additional information, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine requesting additional information as in [0068] and the fly outs which are used to obtain additional information as in [0063] to satisfy the need for obtaining additional information to determine a diagnosis code.

in response to determining that the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code, designating, by the processing device, the at least one diagnosis code as a fully specified diagnosis code.
[0027] discloses diagnosis code values and indicating "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122], and [0123], disclosing determining sufficiency of information for a diagnosis, where a determination of fully sufficient information equates to a fully specified diagnosis.

Claim 23:  Lipscher discloses the method of claim 21, as discussed above.
Lipscher further discloses:
backfilling entries in an examination history based on selections of data elements in the GUI; and
[0062]-[0068], specifically [0064] and [0065], disclosing specific examples of information to backfill, such as new medicines and new medical history. In [0064], the physician can select an “acknowledgement element” presented by the interface (i.e. selections of data elements in the GUI) to accept a new medicine entry, at which point the medical data associated with the patient is modified (i.e. backfilled). Similarly, in [0065], the physician can press an “acknowledgement element” to accept the medical history, at which point the accepted medical history is stored with the patient medical data (i.e. backfilled).
carrying one or more of the selections of the data elements forward as additional sections of the GUI are presented.
[0067]-[0070], with [0067] disclosing a subsequent interface presented including a likely action section. As in [0069]-[0070], the likely action section produces its suggestions using “current or past encounters or both as input.” [0086] additionally discloses augmenting subsequent interfaces with current GUI selections. 

Claims 1-2, 5, 7-13, 15-17, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1).

Claims 1 and 11:
Lipscher discloses:
(claim 1)  A method for controlling elements of a graphical user interface (GUI) for a medical data entry system, said method comprising:
[0020]-[0021]
(claim 11)  A computer-based tool for controlling elements of a graphical user interface (GUI) for a medical data entry system, comprising:
[0020]-[0021]
(claim 11)  a non-transitory computer-readable medium comprising code for causing one or more devices to:
[0039] discloses "The storage or storages 206 include information for creating interfaces 214, additional data 216, and programs and instructions 218." as well as [0044]-[0045].
configuring, at a processing device, a first GUI element to receive at least one input corresponding to a selection of at least one clinical concept, said at least one clinical concept associated with at least one diagnosis code value associated with at least one data requirement for designating said at least one diagnosis code as a fully specified diagnosis code when said at least one data requirement is met;
Figures 2-3, [0039] and [0042] disclose processors; [0063], [0082]-[0083] disclose a first GUI element receiving a clinical concept input; [0116] discloses orders/findings/conditions being associated with ICD and CPT codes; [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122], and [0123].
determining, in response to receipt, at the processing device, of said at least one input, whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code;
[0027], [0068], [0122], and [0123], as mentioned above.
generating, in response to receiving said at least one input corresponding to said selection of said at least one clinical concept and in response to determining that said one data requirement is not met to associate the at least one clinical concept with said at least one diagnosis code, a second GUI element configured to present one or more selectable data items adapted to include a positive selection state and a negative selection state, said one or more selectable data items corresponding to said at least one data requirement, and said second GUI element configured to indicate whether said at least one data requirement is met;
[0063], [0084] disclose "fly outs" which are a second GUI element with selectable data items, with [0063] disclosing the fly outs may be used to seek additional information associated with previous stages and related [0068] disclosing the interface requesting information to complete the parameters for billing a specific code; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); [0027] discloses diagnosis code values and "whether the information collected during the exam is sufficient" (data requirement) as well as [0068], [0122]. [0123] and Figure 97 disclose the interface including indications that information is missing, i.e. the data requirement has not been met.
determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met to associate the at least one clinical concept with the at least one diagnosis code, wherein determining whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code comprises;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116].
iteratively obtaining additional inputs associated with the at least one clinical concept until a stop condition is met, wherein, during each iteration, different inputs are received;
[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition. [0123], for example, discloses obtaining additional information to satisfy a variety of reasons (i.e. stop conditions).
evaluating the additional inputs received during a current iteration against a plurality of diagnosis codes, and
As in [0068], additional information is requested to complete parameters for billing a specific code, such as an ICD-9 code (i.e. diagnosis code) as in [0116].

[0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition and requesting further information to complete parameters for billing a specific code is “related to associating the clinical concept with the at least one diagnosis code.” [0116] discloses these diagnosis codes/payer codes as IDC-9 and/or CPT codes.
configuring said second GUI element based on determining, in response to said selection of said one or more selectable data items, whether said at least one data requirement has been met, wherein said second GUI element is configurable to a first state to indicate said at least one data requirement has not been met with respect to said one or more selectable items and a second state to indicate said at least one data requirement has been met with respect to said one or more selectable items;
[0098], as well as surrounding [0088]-[0097], disclose the selectable data items. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116].  [0122] and Figure 97 disclose indications that information is missing, i.e. data requirement has not been met. Figure 97 also shows areas without an indication, i.e. data requirement has been met. This is also consistent with applicant’s explanation of this limitation in [0086] of the specification, where an indicator can be used to indicate missing data, and the lack of an indicator can be used to indicate sufficient data.
executing, in response to determining that said at least one data requirement has not been met, at least one GUI control adapted to require a user to positively or negatively select said one or more selectable data items such that the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code;
[0116] discloses the data requirement not being met and a fly out window for updating patient data; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); and [0088] discloses graphic indications under findings such as those in [0090] and include checking and crossing an item. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116]. Additionally, [0068] discloses the interface requesting information to complete the parameters for billing a specific code.
in response to receipt of a selection of said one or more selectable data items, providing a feedback report to the user, wherein the feedback report identifies any deficiencies in data to generate a fully specified diagnosis code; and
Selection of data items is discussed above, such as in the previous citation. [0122]-[0123] and Figure 97 disclose a physician’s notes (i.e. feedback report) which includes indications that information is missing, such as information to satisfy payer rules. Payer rules includes fully specified diagnosis codes, such as in [0027] and [0116]-[0117].
designating, in response to determining that said at least one data requirement has been met, said at least one diagnosis code as a fully specified diagnosis code.
[0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data, with [0068] specifically disclosing "information that would complete the parameters for billing a specific code."

While Lipscher discloses obtaining of additional inputs and evaluating these inputs to determine diagnosis codes, Lipscher does not explicitly disclose “excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs.” However, Zakim does disclose this limitation, specifically:
excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs, 
Col. 20, Lines 55-67, disclosing using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis. Also see Col. 24, Lines 30-34, Lines 60-67; and Col. 38 Lines 25-33.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with the above limitation as disclosed by Zakim.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to “generate a set of the most reasonable diagnostic possibilities (the differential diagnosis)” (Zakim:  Col. 21-22, Lines 58-9, specifically Lines 67-1).

Claim 2 and 12:  Lipscher in view of Zakim discloses the method of claim 1 and the computer-based tool of claim 11, as discussed above. 
Lipscher further discloses: 
executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating that said at least one data requirement has not been met.
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met.

Claim 5:  Lipscher in view of Zakim discloses the method of claim 1, as discussed above. 
Lipscher further discloses:
said at least one data requirement includes one or more categories having selectable data items of said one or more selectable data items associated with each category of said one or more categories, wherein said at least one data requirement is considered met when at least one selectable data item from each of said one or more categories has been positively or negatively selected, and
[0063] discloses "a list of categories not answered", "list may seek information associated with the etiology", "seeking additional information associated with previous stages", "request for additional information" all with regard to categories; [0068] discloses "request[ing] information that would complete the parameters for billing a specific code."; and [0088]-[0092] disclose categories with selectable data items (check/cross, i.e., positive/negative).
wherein said executing said at least one GUI control includes activating, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating at least one category of said one or more categories for which an associated selectable data item has not been selected.
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific information associated with a step" is a category being indicated and a manner of providing this information is positively or negatively selecting it, as in [0088]-[0092].

Claim 7: Lipscher in view of Zakim discloses the method of claim 5, as discussed above.
	Lipscher further discloses:
activating one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], color [0073], symbols ([0123], Fig. 97), text ([0123], Fig. 97), and outlining ([0123], Fig. 97). The claim language necessitates no specific graphical cue, and Lipscher discusses numerous types. Lipscher further discloses these cues corresponding to categories, such as vital signs [0073], symptoms (Fig. 97), and physical exam (Fig. 97), and a data requirement/missing data ([0027], [0068], [0073], [0116]-[0117], and [0123]). Lipscher further discloses categories with associated selectable data items [0088]-[0092]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues with the selectable data items based on the category of the selectable data items in order to satisfy the data requirement. 

modifying a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of changes." in the context of a “drug allergy” category, and discloses a control element that “permits deletion, reversion, or acceptance of the new entry” (positive/negative selection).
	
Claim 8: Lipscher in view of Zakim discloses the method of claim 7, as discussed above.
	Lipscher further discloses:
activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a first category which represents that an item in said first category must be positively or negatively selected.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues in the form of coloration and selectable data items to satisfy the data requirement. 

Claim 9: Lipscher in view of Zakim discloses the method of claim 8, as discussed above.
	Lipscher further discloses:
said activating said one or more graphical cues on said each of the one or more selectable data items includes utilizing color to identify selectable data items of a second category which represents that an item in said second category must be positively or negatively selected, wherein said color utilized to identify said selectable data items of said first category is implemented with a different appearance than the color utilized to identify said selectable data items of said second category.
See the citations of claim 7, specifically [0059] and [0073] disclosing highlighting/color-coding of data elements, [0088]-[0092] disclosing selectable data items within multiple categories; as well as [0077] which discloses "different colorations"; and data requirement/missing data [0027], [0068], [0073], [0116]-[0117], and [0123].

It can be seen that each element is taught in Lipscher. Graphical cues in the form of coloration are disclosed in [0059], [0073], and [0077] and can correspond to categories (e.g. vital signs or test results, as in [0073] or [0077]) and missing data [0073]. Different colorations are specifically disclosed in [0077]. Lipscher further discloses categories with associated selectable data items [0088]-[0092]. Furthermore, Lipscher discloses data requirements in [0027], [0068], [0073], [0116]-[0117], and [0123]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues in the form of different colorations and selectable data items to satisfy the data requirement.

Claim 10:  Lipscher in view of Zakim discloses the method of claim 5. 
Lipscher further discloses:
notifying a user when said at least one data requirement has been met by said positive or negative selection of said selectable data items from each of said one or more categories, wherein said notifying includes providing said fully specified diagnosis code to said user.
[0088]-[0092] disclose selectable data items (check/cross, i.e., positive/negative) within multiple categories; [0027], [0068], [0073], [0116]-[0117], and [0123] disclose ensuring complete data; [0117] and [0122] disclose providing ICD-9, CPT, and E&M codes, or fully specified diagnosis codes, i.e. notifying as defined in the claim.

Claim 13:  Lipscher in view of Zakim discloses the computer-based tool of claim 11, as discussed above. 
Lipscher further discloses:
initiating, in response to determining that said at least one data requirement has been met, a notification to indicate that sufficient data is available to associate the at least one clinical concept with the at least one diagnosis code.
[0027] discloses visually indicating (i.e. notifying) whether the information collected during an exam is sufficient to justify the order or billing code based upon rules established by a third-party payer.

Claim 15:  Lipscher in view of Zakim discloses the computer-based tool of claim 13, as discussed above. 
Lipscher further discloses:
said at least one data requirement includes one or more categories having selectable data items of said one or more selectable data items associated with each category of said one or more categories, wherein said at least one data requirement is considered met when at least one selectable data item from each of said one or more categories has been positively or negatively selected.
[0063] discloses "a list of categories not answered", "list may seek information associated with the etiology", "seeking additional information associated with previous stages", "request for additional information" all with regard to categories; [0068] discloses "request[ing] information that would complete the parameters for billing a specific code."; and [0088]-[0092] disclose categories with selectable data items (check/cross, i.e., positive/negative).

Claim 16:  Lipscher in view of Zakim discloses the computer-based tool of claim 15. 
Lipscher further discloses:
said code for causing the one or more devices to execute said at least one GUI control includes code for causing the one or more devices to activate, in response to determining that said at least one data requirement has not been met, a graphical indicator on the second GUI element indicating at least one category of the one or more categories for which an associated selectable data item has not been selected.
[0073] and [0123] disclose a graphical indicator indicating that the data requirement has not been met, and [0123] discloses the indicators being "used to indicate that specific information associated with a step in the medical encounter workflow is missing." where "specific information associated with a step" is a category being indicated and a manner of providing this information is positively or negatively selecting it, as in [0088]-[0092].

Claim 17:  Lipscher in view of Zakim discloses the computer-based tool of claim 15, as discussed above. 
Lipscher further discloses:
activate one or more graphical cues on said one or more selectable data items based on said category of said each of the one or more selectable data items, wherein said one or more graphical cues correspond to different categories of said one or more categories; and
[0088]-[0092] disclose categories with selectable data items; [0059], [0073], and [0123] disclose graphical cues corresponding to different categories.

It can be seen that each element claimed is taught in Lipscher. As discussed in Lipscher, there are multiple graphical cues possible, including highlighting [0059], underlining [0059], color [0073], symbols ([0123], Fig. 97), text ([0123], Fig. 97), and outlining ([0123], Fig. 97). The claim language necessitates no specific graphical cue, and Lipscher discusses numerous types. Lipscher further discloses these cues corresponding to categories, such as vital signs [0073], symptoms (Fig. 97), and physical exam (Fig. 97), and a data requirement/missing data ([0027], [0068], [0073], [0116]-[0117], and [0123]). Lipscher further discloses categories with associated selectable data items [0088]-[0092]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine graphical cues with the selectable data items based on the category of the selectable data items in order to satisfy the data requirement. 

modify a graphical cue of said one or more graphical cues when a selectable data item of a corresponding category of said one or more categories has been positively or negatively selected.
 [0074] and [0076] disclose modifying visual indicators (i.e. graphical cues) corresponding to "new entries, deleted entries, or…history of changes." in the context of a “drug allergy” category, and discloses a control element that “permits deletion, reversion, or acceptance of the new entry” (positive/negative selection).

Claim 22:  Lipscher discloses the method of claim 21, as discussed above.

While Lipscher does disclose receiving one or more inputs to determine a fully specified diagnosis code, as discussed above with regard to claim 21, Lipscher does not explicitly disclose “wherein the evaluating the inputs comprises excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during each iteration based on the inputs.” However, Zakim does disclose this limitation, specifically:
wherein the evaluating the inputs comprises excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during each iteration based on the inputs.
Col. 20, Lines 55-67, disclosing using obtained data regarding a patient for confirming/excluding diagnoses from the differential diagnosis. Also see Col. 24, Lines 30-34, Lines 60-67; and Col. 38 Lines 25-33.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with the above limitation as disclosed by Zakim.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to “generate a set of the most reasonable diagnostic possibilities (the differential diagnosis)” (Zakim:  Col. 21-22, Lines 58-9, specifically Lines 67-1).

Claim 24:  Lipscher in view of Zakim discloses the method of claim 1, as discussed above.
Lipscher further discloses:
indicating, in response to said selection of said one or more selectable data items, that said at least one data requirement has been met to associate the at least one clinical concept with the at least one diagnosis code by removing highlighting from items rendered on the GUI.
[0073] discloses highlighting missing data, wherein the physician can enter the data later in support of orders, diagnoses, and prescriptions. Since missing data is highlighted, missing data that has been entered is no longer missing and will therefor no longer be highlighted (i.e. removing highlighting). [0027] additionally discloses visual indication of the determination whether clinical concepts are properly associated with codes.

Claim 25:  Lipscher in view of Zakim discloses the method of claim 1, as discussed above.
Lipscher further discloses:
wherein determining whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code further comprises:
performing point to point correlation of each additional input with information corresponding to each diagnosis code of the plurality of diagnosis codes; and
[0027] discloses determining whether the information collected during an exam is sufficient to justify the order or billing code based upon rules established by a third-party payer, wherein determining if the information is sufficient based on payer rules is point-to-point correlation. This is further demonstrated in [0116]-[0117], disclosing checking inputted information (e.g. orders, findings, tests) against payer rules.
 correlate each additional input with the information corresponding to each diagnosis code of the plurality of diagnosis codes.
See previous citation.

While Lipscher does disclose determining whether said at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code, as discussed above with regard to claim 1, and even discloses correlating each additional input with the information corresponding to each diagnosis code of the plurality of diagnosis codes, as discussed above for this claim 25, Lipscher does not explicitly disclose “performing a contextual analysis of each additional input to correlate each additional input with the information corresponding to each diagnosis code of the plurality of diagnosis codes” (emphasis added). However, Zakim does disclose this limitation, specifically:
performing a contextual analysis of each additional input to correlate each additional input with the information corresponding to each diagnosis 
Col. 18, particularly Lines 1-16, 34-41, and 59-67 disclose contextual analysis to correlate input information with potential diagnoses, such as further disclosed in Col. 19, Lines 10-40.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with the above limitation as disclosed by Zakim.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to “generate a set of the most reasonable diagnostic possibilities (the differential diagnosis)” (Zakim:  Col. 21-22, Lines 58-9, specifically Lines 67-1).

Claims 3 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lipscher et al. (US 2005/0273363 A1), hereinafter Lipscher, in view of Zakim (US 7,379,855 B1), further in view of Karstens (US 2009/0125850 A1).

Claim 3:  Lipscher in view of Zakim discloses the method of claim 1, as discussed above. 
Lipscher further discloses:
initiating, in response to determining that said at least one data requirement has been met, a notification to indicate that sufficient data is available to associate the at least one clinical concept with the at least one diagnosis code.
[0027] discloses visually indicating (i.e. notifying) whether the information collected during an exam is sufficient to justify the order or billing code based upon rules established by a third-party payer.
determining, based on said selection of said one or more selectable data items, that said at least one data requirement has been met; and
[0104], [0135], and Figures 33 and 66 disclose a nurse interface in which order status may be indicated (complete or not complete) by a nurse using selectable data items (check mark and slash) wherein the indication of order status corresponds to whether the data requirement has been met.

While Lipscher does disclose a graphical user interface, Lipscher does not explicitly detail the closing of the various GUI elements, specifically regarding “applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.” However, Karstens does disclose applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element, specifically:
automatically applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.
[0007] and [0010] configurable rules which enable the GUI control, such as a close/exit button on a GUI element, to be selected. Lipscher discloses [0027], [0068], [0073], [0116]-[0117], and [0123] ensuring complete data, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lipscher with “automatically applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element” as disclosed by Karstens. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to permit the user to "activate the close window control" (Karstens:  [0010]).


Claim 14:  Lipscher in view of Zakim discloses the computer-based tool of claim 13, as discussed above. 
Lipscher further discloses:
determining, based on said selection of said one or more selectable data items, that said at least one data requirement has been met; and
[0104], [0135], and Figures 33 and 66 disclose a nurse interface in which order status may be indicated (complete or not complete) by a nurse using selectable data items (check mark and slash) wherein the indication of order status corresponds to whether the data requirement has been met.

While Lipscher does disclose a graphical user interface, Lipscher does not explicitly detail the closing of the various GUI elements, specifically regarding “applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.” However, Karstens does disclose applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element, specifically:
automatically applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element.
[0007] and [0010] configurable rules which enable the GUI control, such as a close/exit button on a GUI element, to be selected. Lipscher discloses [0027], [0068], [0073], [0116]-[0117], and [0123] ensuring complete data, as discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-based tool as disclosed by Lipscher with applying, in response to said determining that said at least one data requirement has been met, a second control command to said GUI to enable closing of said second GUI element as disclosed by Karstens. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lipscher in order to permit the user to "activate the close window control" (Karstens:  [0010]).

Response to Arguments
Regarding 103, applicant argues (page 11) regarding claim 21 Lipscher fails to disclose “in response to determining that the at least one data requirement is not met to associate the at least one clinical concept with the at least one diagnosis code: providing a feedback report to the user, wherein the feedback report identifies any deficiencies in data to generate a fully specified diagnosis code.”
The examiner respectfully disagrees. As discussed above, Lipscher [0122]-[0123] and Figure 97 disclose a physician’s notes (i.e. feedback report) which includes indications that information is missing, such as information to satisfy payer rules. Payer rules includes fully specified diagnosis codes, such as in [0027] and [0116]-[0117]. Applicant argues these sections of Lipscher are not applicable, but the examiner disagrees because this “feedback report” of Lipscher directly pertains to payer rules which pertain to fully specified diagnosis codes.
Applicant argues (page 12) Lipscher fails to disclose “generating, by the processing device, one or more GUI elements configured to collect additional inputs, the additional inputs used to determine whether the at least one data requirement is met to associate the at least one clinical concept with the at least one diagnosis code.” Additionally, Applicant argues (pages 12-13) Lipscher [0068] and [0116] cannot reasonably be considered to disclose this limitation.
The examiner respectfully disagrees. This is disclosed by Lipscher [0027], [0068], [0122], and [0123], all disclosing determining if a data requirement has been met (i.e. if further data is needed). [0063], for example, discloses generating fly outs (i.e. GUI elements) to collect further information. Again, as in [0068], this information is collected to determine completion of parameters for billing a specific code, which as in [0116], can be an ICD-9 code (i.e. diagnosis code). Regarding applicant’s argument that [0068] and [0116] do not disclose this limitation, the examiner agrees. It is the combination of all the above citations which disclose the above limitation of applicant’s claims, not merely [0068] and [0116]. For example, as indicated, [0063] discloses GUI elements, among other paragraphs cited.
Applicant additionally argues (page 12) Lipscher fails to disclose “wherein at least some of the additional inputs are unrelated to generation of a diagnosis but are related to associating the at least one clinical concept with the at least one diagnosis code, and wherein the plurality of diagnosis codes correspond to payer codes.”
	The examiner respectfully disagrees. This is disclosed by Lipscher [0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition and requesting further information to complete parameters for billing a specific code is “related to associating the clinical concept with the at least one diagnosis code.” [0116] discloses these diagnosis codes/payer codes as IDC-9 and/or CPT codes.
	
Applicant argues (page 14) regarding claim 1 the combination of Lipscher and Zakim does not disclose “in response to receipt of a selection of said one or more selectable data items, providing a feedback report to the user, wherein the feedback report identifies any deficiencies in data to generate a fully specified diagnosis code.”
The examiner respectfully disagrees. As discussed above regarding selecting data items, Lipscher [0116] discloses the data requirement not being met and a fly out window for updating patient data; [0098] discloses fly outs with items that can be selected and have an "overlying check mark or slash" (positive and negative selection state); and [0088] discloses graphic indications under findings such as those in [0090] and include checking and crossing an item. [0122] and [0123], for example, disclose determining if sufficient data has been collected to justify an order (clinical concept) based on payer rules (diagnosis code), with payer rules discussed in [0116]. Regarding the feedback report, [0122]-[0123] and Figure 97 disclose a physician’s notes (i.e. feedback report) which includes indications that information is missing, such as information to satisfy payer rules. Payer rules includes fully specified diagnosis codes, such as in [0027] and [0116]-[0117].
	Applicant further argues (pages 14-16) the combination of Lipscher and Zakim does not disclose “excluding one or more diagnosis codes of the plurality of diagnosis codes from consideration during a subsequent iteration based on the additional inputs, wherein the stop condition is met upon identification of a diagnosis code from the plurality of diagnosis codes that102141652.1-2-Application No. 16/121,591Docket No.: TSYP.P0003US.C1/1001033006Reply to Office Action of March 17, 2021 corresponds to the at least one clinical concept and is identified based on the additional inputs received during each iteration, wherein at least some of the additional inputs are unrelated to generation of a diagnosis but are related to associating the at least one clinical concept with the at least one diagnosis code, and wherein the plurality of diagnosis codes correspond to payer codes.” Applicant argues Lipscher “assumes that a correct diagnosis code has been identified and that data is to be collected that is necessary to satisfy the requirements of that diagnosis code” and that Lipscher does not disclose the claimed stop condition. Applicant further argues Zakim does not cure the deficiencies of Lipscher.
The examiner respectfully disagrees. As discussed above, Lipscher [0061]-[0062], for example, disclose obtaining inputs, with [0063] disclosing obtaining yet more information. [0064]-[0067], for example, also disclose obtaining inputs. [0068] discloses requesting further information to complete parameters for billing a specific code, wherein completing the parameters is the stop condition and requesting further information to complete parameters for billing a specific code is “related to associating the clinical concept with the at least one diagnosis code.” [0116] discloses these diagnosis codes/payer codes as IDC-9 and/or CPT codes. In that Lipscher discloses identifying and obtaining missing information, the stop condition would necessarily be met upon the missing information being obtained as made clear in the above citations. Additionally, while the examiner does not concede that Lipscher assumes a correct diagnosis code has been identified and only seeks to satisfy the requirements of that code, even if this were the case, this is not in contrast to applicant’s claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues these and the remaining claims are allowable over the prior art. The examiner respectfully disagrees, as discussed above. Accordingly, the 103 rejection of claims 1-3, 5, 7-17 and 21-25 has been maintained.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Callas (US 2011/0238441 A1)
Discloses validation of diagnosis and services for treating a medical condition, including providing real-time feedback, reasons for failure to validate, and requesting additional information.
Gilbert (US 2002/0087358 A1)
Discloses a diagnostic decision-making process, including checking diagnoses and treatments against rules and checking relevant diagnostic codes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626